DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Masague (US 2014/0197230 A1) in view of Miller (US 2013/0186804 A1).
Regarding claim 1, Lopez Masague teaches a shipping box comprising: a sheet of corrugated material (Fig. 11), the sheet comprising: a lid; a base; and four side walls, wherein the lid includes: first and second inner flaps 2, each having a length 12 and extending outward from one side wall, and at least one outer flap 1 having a length 11 greater than the lengths of the first and second inner flaps and extending outward from another side wall, wherein the first and second inner flaps include flap engagement structure configured to overlap and interlock with each other by themselves in an assembled position of the box (0049), wherein the at least one outer flap includes: a projecting portion that projects with respect to the first and second inner flaps in an unfolded position of the sheet (Fig. 11, 0074-0075; which says the flaps 1 can match length L2 and project further than illustrated), at least one sealing element 7 arranged on the projecting portion to seal the shipping box (Fig. 9, 0067 additionally says the outer flaps may completely overlap), and at least one tear strip 6 arranged on the projecting portion to open the shipping box (0065), and wherein the projecting portion of the at least one outer flap projects outward past the flap engagement structure of the inner flaps in its entirety (especially when the outer flaps overlap the entire top of the box).  Lopez Masague does teach the box is made of cardboard (0002), but Lopez Masague does not teach the sheet material defining a plurality of channels parallel to one another.  Miller teaches an analogous shipping container (0002) and teaches corrugated cardboard is a typical for shipping boxes (0050).  It would have been obvious to one having ordinary skill in the art to use corrugated cardboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 2, Lopez Masague teaches the shipping box comprises two outer flaps that are completely or partially overlapped with each other (0064).
Regarding claim 4, Lopez Masague teaches the at least one sealing element 7 is arranged between the at least one tear strip 6 and a distal end of the at least one outer flap (Fig. 9).
Regarding claim 12, Lopez Masague teaches the sealing element is self-adhesive glue with a protective paper or double-sided tape (0069).
Regarding claim 13, Lopez Masague teaches the tear strip is a perforated strip or a tape (Fig. 7, 0065).
Regarding claim 14, Lopez Masague illustrates the tear strip comprises a tab on one of the ends thereof (Figs. 7 and 9).
Regarding claim 15, Lopez Masague is modified to use corrugated material as taught by Miller, and Miller teaches it is preferable to have corrugations run vertically for increased stacking strength (0050). It would have been obvious to one of ordinary skill in the art to orient the corrugations vertically as taught by Miller for that purpose. Vertical corrugations would mean the channels of the corrugated material are perpendicular or inclined with respect to a folding line that joins the at least one outer flap to one of the side walls.
Regarding claim 16, Lopez Masague teaches the shipping box has a rectangular cross section defining a rectangle with larger and smaller sides, and the at least one outer flap is hinged to a smaller side of the rectangle (Figs. 9-11).

Claims 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Masague (US 2014/0197230 A1) in view of Miller (US 2013/0186804 A1) as applied to claim 1 above, and further in view of Mora (US 2016/0137335 A1).
Regarding claim 3, Lopez Masague does not teach the shipping box comprises a single outer flap comprising a folding line, such that in the sealed position thereof, the at least one sealing element and the at least one tear strip are placed on one of the side walls.  Mora teaches an analogous reusable shipping container (0002) and teaches using a single outer flap 110 comprising a folding line 126, such that in the sealed position thereof, the at least one sealing element and the at least one tear strip (on section 118) are placed on one of the side walls (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of Lopez Masague to use the single outer flap arrangement of Mora with the motivation of avoiding damage to the cover panel section when reusing the container, as taught by Mora (0004).
Regarding claims 5-6, Lopez Masague does not teach a second tear strip or second sealing element.  Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037).  It would have been obvious to one of ordinary skill in the art to modify Lopez Masague to use a second tear strip and sealing element for that purpose.

Claims 1-2, 4, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Lopez Masague (US 2014/0197230 A1).
Regarding claim 1, 3V teaches a shipping box comprising: a sheet of corrugated material (0007) defining a plurality of channels parallel to one another, the sheet comprising: a lid; a base; and four side walls 13a-13d, wherein the lid includes: first and second inner flaps 3, each having a length and extending outward from one side wall 13b, 13d (Fig. 1), and at least one outer flap 27 having a length greater than the lengths of the first and second inner flaps and extending outward from another side wall 13c, wherein the at least one outer flap includes: a projecting portion (between the distal end of panel 27 and through element 35) that projects with respect to the first and second inner flaps in an unfolded position of the sheet (Fig. 1), at least one sealing element 33 (0032) arranged on the projecting portion to seal the shipping box, and at least one tear strip 35 (0033) arranged on the projecting portion to open the shipping box, and wherein the projecting portion of the at least one outer flap projects outward past the flap engagement structure of the inner flaps in its entirety (Fig. 1). 3V does not teach the first and second inner flaps include flap engagement structure configured to overlap and interlock with each other by themselves in an assembled position of the box.  
Lopez Masague teaches an analogous shipping container using an outer flap that seals using an adhesive strap and opens with a tear strip and Lopez Masague teaches providing inner flaps 2 that have an engagement mechanism 3 so that the box can be reclosed any number of times after being unsealed (0047-0051), and it would have been obvious to one of ordinary skill in the art to use similar inner flaps for that purpose.  
Regarding claim 2, 3V teaches the shipping box comprises two outer flaps (27 and the opposing flap above wall 13a; Fig. 1) that are would be completely or partially overlapped with each other in a formed construction.
Regarding claim 4, 3V teaches (Fig. 1) the at least one sealing element 33 is arranged between the at least one tear strip 35 and a distal end of the at least one outer flap.
Regarding claim 7, 3V teaches the at least one outer flap comprises at least one additional flap (separated from the outer flap by fold lines 5) also provided with the at least one sealing element 33 also arranged on the projecting portion (Fig. 1).
Regarding claim 8, 3V teaches the at least one outer flap comprises two additional flaps (each separated from the outer flap by fold lines 5; Fig. 1).
Regarding claim 9, 3V teaches the additional flaps laterally project with respect to the at least one outer flap (Fig. 1).
Regarding claim 12, 3V teaches the sealing element is self-adhesive glue with a protective paper 31 (0032) or double-sided tape.
Regarding claim 13, 3V teaches the tear strip is a perforated strip or a tape (0033).
Regarding claim 14, 3V illustrates the tear strip comprises a tab on one of the ends thereof (formed by perforations 7; 0020; Fig. 1).

Claims 3, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Lopez Masague (US 2014/0197230 A1) as applied to claims 1 and 8 above, and further in view of Mora (US 2016/0137335 A1).
Regarding claim 3, 3V does not teach the shipping box comprises a single outer flap comprising a folding line, such that in the sealed position thereof, the at least one sealing element and the at least one tear strip are placed on one of the side walls.  Mora teaches an analogous reusable shipping container (0002) and teaches using a single outer flap 110 comprising a folding line 126, such that in the sealed position thereof, the at least one sealing element and the at least one tear strip (on section 118) are placed on one of the side walls (Fig. 2).  It would have been obvious to one of ordinary skill in the art to modify the structure of 3V to use the single outer flap arrangement of Mora with the motivation of avoiding damage to the cover panel section when reusing the container, as taught by Mora (0004).
Regarding claims 5-6, 3V does not teach a second tear strip or second sealing element.  Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037).  It would have been obvious to one of ordinary skill in the art to further modify 3V to use additional tear strips and sealing elements as taught by Mora for that purpose.
Regarding claim 10, 3V does not teach a second tear strip or second sealing element.  Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037).  It would have been obvious to one of ordinary skill in the art to further modify 3V by adding an additional tear strip and sealing element of 3V so with the motivation of enabling a user to open and reseal the container, as taught by Mora (0037).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Lopez Masague (US 2014/0197230 A1) as applied to claim 8 above, and further in view of Walling (US 2018/0118405 A1). 3V teaches the additional flaps are joined to the at least one outer flap by a grooved fold line 5 (0020), but 3V does not teach the at least one perforated folding line. Walling teaches that it is known to form fold lines in sheet material using perforations as an alternative to score lines to facilitate folding (0103), and it would have been obvious to one of ordinary skill to further modify the structure of 3V to use perforated fold lines for that purpose.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over 3V (DE 20 2013 009 905 U1) in view of Lopez Masague (US 2014/0197230 A1) in view of Mora (US 2016/0137335 A1).
Regarding claims 17-18, 3V teaches shipping box comprising: a sheet (Fig. 1) of corrugated material (0007) defining a plurality of channels parallel to one another, the sheet comprising: a lid; a base 11; and four side walls 13a-13d, wherein the lid includes first and second inner flaps 3 each having a length and at least one outer flap 27 having a length greater than the lengths of the first and second inner flaps, wherein the at least one outer flap comprises: a projecting portion (between the distal end of panel 27 and through element 35) that projects with respect to the first and second inner flaps in an unfolded position of the sheet (Fig. 1), at least one sealing element 33 (0032) arranged on the projecting portion to seal the shipping box, at least one tear strip 35 (0033) arranged on the projecting portion to open the shipping box, and two additional flaps 29 laterally projecting with respect to the at least one outer flap, each additional flap including a sealing element 33 to seal the shipping box and a tear strip 25 to open the shipping box.  3V does not teach the first and second inner flaps are interlockingly engageable to each other or that each additional flap has at least two sealing elements.
Regarding the inner flaps, Lopez Masague teaches an analogous shipping container using an outer flap that seals using an adhesive strap and opens with a tear strip and Lopez Masague teaches providing inner flaps 2 that have an engagement mechanism 3 so that the box can be reclosed any number of times after being unsealed (0047-0051), and it would have been obvious to one of ordinary skill in the art to use similar inner flaps for that purpose. 
Regarding the additional flap including a second sealing element, Mora teaches an analogous reusable shipping container (0002) and teaches providing additional tear strips and sealing elements to enable a user to open and reseal the container multiple times (0037).  It would have been obvious to one of ordinary skill in the art to further modify 3V by adding an additional tear strip and sealing element of 3V so with the motivation of enabling a user to open and reseal the container, as taught by Mora (0037).

Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered.  
In the previous office actions, the examiner cited elements 29 (Fig. 1), which additional side flaps, as the projecting portion, and all of applicant’s remaining arguments against the prior art use this interpretation, where cited elements 29 are the projection portion.  However, portion means ‘a part of a whole’ and the current rejection uses an interpretation where the tear strip 35 and beyond is the projecting portion, so only a portion of the outer top flap and side flaps 29 is the projecting portion.  The examiner applies rejections above using this different application of what constitutes the projection ‘portion’.  
Applicant’s arguments regarding claims 1-16 are moot because they either do not apply to references applied above (Shaw is no longer relied upon), or do not apply to the current structure applied as the projecting portion.  So for example, arguing there is no teaching or rationale to modify 3V such that the projecting portion extends past the other flaps in its entirety is moot because 3V directly teaches a projecting portion (where the portion is element 35 and beyond) extends past the other flaps in it’s entirety (Fig. 1) and does not require modification to teach this limitation.  
As discussed in the interview, 3V teaches a tapered trailing edge on side flap 29.  The examiner agrees that the cited references do not support a teaching that element 29 would project past flaps 3 in its entirety even when modified to accommodate a long object, such as the what is shown by Shaw.  One of ordinary skill in the art would adjust the panels proportionally to the object, and this trailing edge would mean that flap 29 would not project past panel 3 in its entirety.  The examiner understands this is one of the arguments made, see Remarks pgs. 17-18, however as described above this argument is unpersuasive because of the limitation ‘projecting portion’.  The side flaps 29 are not recited until claim 7 and the claim recites a portion of side flap 29 extends beyond the inner lid flaps in its entirety, not the whole flap.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues against the combination of 3V (DE 20 2013 009 905 U1) and Mora (US 2016/0137335 A1) as applied to claims 10 and 17-18, arguing that since Mora does not teach additional side flaps, using Mora to teach additional elements on side flaps requires impermissible hindsight.  Mora teaches (0037) “other exemplary embodiments of the box 100 may include additional tear strips and adhesive containing portions. For example, the extension portion 118 of the flap portion 110 could include a second tear strip for separating the remainder of the flap portion 110 from the second adhesive containing portion 122 to allow the box 100 be reopened. Furthermore, the extension portion 118 of the flap portion 110 could include a third adhesive containing portion to further improve the reusability of the box 100.”  The examiner takes the position that one of ordinary skill in the art would understand this to be a teaching that additional tear strips and adhesive containing portions improve reusability of the box, and that one of ordinary skill in the art would understand this as a concept and not limited to the specific structure of Mora.  One of ordinary skill in the art, wanting to improve the reusability of 3V would understand that they could add additional of 3V’s tear strips and adhesive containing portions to further improve reusability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734